Citation Nr: 0022851	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  95-14 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD) for 
the period October 31, 1989, to March 16, 2000.

3.  Entitlement to an evaluation in excess of 70 percent for 
service-connected PTSD, beginning March 17, 2000.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected Osgood-Schlatter's disease of the left 
knee, for the period July 13, 1993 to March 8, 1994.

5.  Entitlement to an evaluation in excess of 20 percent for 
service-connected Osgood-Schlatter's disease of the left 
knee, beginning May 1, 1994.



REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1972, 
to include in the Republic of Vietnam.  He is in receipt of 
the Army Commendation Medal.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).

By way of history, the RO effectuated a Board decision and 
established service connection for PTSD, effective October 
31, 1989, the date of receipt of the veteran's initial 
service connection claim.  The veteran appealed the initial 
percentage rating assigned to such disability.  The record 
currently reflects assignment of a 50 percent evaluation for 
the period October 31, 1989, to March 16, 2000, and 
assignment of a 70 percent rating thereafter.  Although the 
veteran's assigned rating was raised from 50 percent to 70 
percent during the pendency of the appeal, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); cf. Hamilton v. Brown, 4 
Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994).  Moreover, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that in cases where an initially 
assigned disability evaluation has been disagreed with, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 (West 1991) and its implementing 
regulations did not require that the final rating be 
effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.  Accordingly, the Board 
will address the propriety of the veteran's assigned ratings 
consistent with Fenderson.

The Board notes that in a statement received in June 2000, 
the veteran specifically expressed his disagreement with the 
effective date assigned to the commencement of the 70 percent 
rating for PTSD.  The RO has separately developed the 
effective date matter and issued a statement of the case in 
June 2000.  The veteran has one year from May 17, 2000, the 
date the RO notified him of the 70 percent rating assignment, 
in which to perfect an appeal as to the effective date issue.  
See 38 C.F.R. §§ 20.302, 20.1103 (1999).  That matter is not 
inextricably intertwined with the staged rating question 
discussed herein, although the same facts and reasons and 
bases are pertinent to both questions.  To the extent that 
the decision answers the effective date question, that issue, 
apart from the original rating is rendered moot.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  Thus, the issues 
now before the Board are as set forth on the cover page of 
this decision.

The matter of entitlement to service connection for a right 
knee disorder, to include entitlement on a secondary basis, 
comes before the Board on appeal of an April 1994 RO 
decision.  In that decision the RO also established service 
connection for a left knee disability.  The claims of 
entitlement to ratings in excess of 10 and 20 percent, 
respectively, for service-connected Osgood-Schlatter's 
disease of the left knee, are discussed in the remand portion 
of this decision.  The Board's discussion of how those 
matters came to be on appeal is also included in the remand 
portion of the decision.

The Board further notes that the veteran had perfected an 
appeal with respect to the RO's prior denial of a total 
rating based on individual unemployability due to service-
connected disability (TDIU).  However, in a rating decision 
dated in April 2000, the RO granted entitlement to TDIU 
benefits, effective March 17, 2000.  The RO notified the 
veteran of that determination by letter dated May 17, 2000.  
That rating decision represented a full grant of the benefit 
sought, i.e., eligibility.  The veteran has not at this time 
expressed disagreement with the "down-stream" issue of the 
effective date of such grant; thus, that matter is not before 
the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); see also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).  He has however, until May 17, 2001, to appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1999).

Finally, the Board notes that the veteran has been previously 
advised that two former employees of the Board had tampered 
with records contained in some veterans' claims files during 
and after June 1988; and that his appeal had previously been 
handled by one of those employees; but that based on a review 
of records at the Board, it appeared that there had been no 
tampering with his files; and that the veteran had the right 
to inspect the claims files to independently determine 
whether the claims files had been subject to tampering and 
the right to submit additional evidence.  He was provided 
with an opportunity to review his claims folder.

After careful scrutiny, it does not appear that any documents 
contained in the claims file have been altered or removed.  
As there is no evidence of any compromise of the integrity of 
the record on appeal, and the veteran has not submitted any 
additional evidence, the case may properly be considered and 
decided by the Board.


FINDINGS OF FACT

1.  The claims file contains no competent evidence relating a 
currently diagnosed right knee disorder to the veteran's 
period of active service or to service-connected disability.

2.  For the period October 31, 1989, to November 3, 1996, 
PTSD was manifested by no more than considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people and considerable 
industrial impairment.

3.  For the period November 4, 1996, to March 16, 1999, PTSD 
was manifested by no more than severe impairment in the 
ability to establish or maintain effective or favorable 
relationships with people and severe impairment in the 
ability to obtain or retain employment, or by no more than 
occupational and social impairment with deficiencies in most 
areas, with symptoms of impaired mood, depression, and 
difficulty in establishing and maintaining effective 
relationships.

4.  Beginning March 17, 2000, the veteran's PTSD has 
prevented him from maintaining employment.

5.  The old rating criteria for PTSD is more favorable to the 
veteran and is applied herein.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  For the period October 31, 1989 to November 3, 1996, the 
criteria for assignment of more than 50 percent have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.130, 4.132, Diagnostic Code 9411 (1996, 1999); 
VAOPGCPREC 3-2000 (2000).

3.  For the period November 4, 1996 to March 16, 2000, the 
criteria for assignment of no more than a 70 percent 
evaluation for service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.130, 
4.132, Diagnostic Code 9411 (1996); VAOPGCPREC 3-2000.

4.  Beginning March 17, 2000, the criteria for a 100 percent 
schedular evaluation for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Knee

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table). 

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1999), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology if the condition is not one where a lay 
person's observations would be competent.  See Niemiec v. 
West, No. 96-920 (U.S. Vet. App. Dec. 1, 1999) (per curiam) 
(the Court found the veteran's claim not well grounded where 
there was no medical evidence of a chronic psychiatric 
disorder manifested in service, and where there was no 
medical evidence linking a diagnosed post-service psychiatric 
disorder to service); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999); Wade v. West, 11 Vet. App. 302 (1998); Boyer 
v. West, 11 Vet. App. 477 (1998), aff'd on reh'g, 12 Vet. 
App. 142 (1999).

In any case, a claim for service-connection for a disability 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Court has 
repeatedly held that "[i]n the absence of competent medical 
evidence of a current disability and a causal link to service 
or evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997). 

For the purposes of determining whether a claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  If a claim, however, is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107; see Schroeder 
v. West, 12 Vet. App. 184 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Factual Background

Service medical records reflect diagnosis of Osgood-
Schlatter's disease, for which the veteran was placed on 
profile against kneeling or otherwise being on his knees.  
Specific service entries relate to complaints pertinent to 
the left knee.  The report of medical examination at 
separation is negative for note of complaints, findings or 
diagnoses pertinent to the right knee.  

In the veteran's initial October 1989 claim for service 
connection he made no mention of a right knee disorder.

Private records dated in October 1982 reflect complaints of 
knee pain; neither left nor right knee was specified and no 
diagnosis is shown.  

Knee x-rays taken in November 1993 were interpreted as 
normal.  At that time the veteran underwent VA examination.  
The examiner noted a history of Osgood-Schlatter's disease in 
the left knee, noted in service, with in-service injury to 
the left knee.  The veteran complained of left knee symptoms 
but not of symptoms pertinent to the right knee and no right 
knee diagnoses were indicated.  

September 1994 knee X-rays were interpreted as normal.  The 
veteran complained of soreness and stiffness in both knees 
with prolonged standing, as well as swelling and pain.  The 
veteran also complained of leg cramps, restlessness, and 
locking up and giving way of the knees.  The diagnoses 
included rheumatoid arthritis affecting the knees.  The 
veteran was noted to have a history of Osgood-Schlatter's 
disease affecting the left knee, with internal derangement.  
VA examination in September 1996 cited diagnostic testing as 
confirming a diagnosis of rheumatoid arthritis.  

In a statement received in September 1994, the veteran argued 
that he had been told in service that he had Osgood-
Schlatter's disease of both knees.

In a statement dated in January 1997, the veteran argued that 
physicians at VA and a Dr. Bellhausen had told him his left 
knee would cause right knee problems.

A private medical statement dated in July 1997 includes 
diagnosis of internal derangement of both knees.  In a 
statement received in October 1997 the veteran reported 
having been told that his right knee would worsen due to his 
left knee.  

In its September 1998 remand, the Board advised the veteran 
of the probative value of statements from physicians relating 
a right knee disability to service or to service-connected 
disability and specifically referenced his prior assertions 
of what he had been told by physicians.  Later in September 
the RO specifically requested such evidence from the veteran.

Two completed VA Forms 21-4142 were returned in response.  
The veteran indicated that he had never been evaluated or 
seen for his right knee disability, except at initial VA 
evaluation of his left knee.  On that examination the 
examining physician had told the veteran that he was 
requesting the right knee be added to disability due to 
injury caused by left knee problems.  The veteran did not 
submit a statement from such physician or identify the 
existence of a record stating such opinion.  The veteran 
further advised that Dr. Chaney knew of his knee problems.  

Records from Dr. Chaney are of record showing treatment for 
genito-urinary, back and neck pain, upper extremity 
complaints, problems with anxiety, and for rheumatoid and 
osteoarthritis.  Records show no specific comments pertinent 
to diagnosis or etiology of right knee problems.  

In 1999 the veteran was treated for a medical collateral 
ligament tear of the left knee.  A June 1999 private record 
includes note of right knee aching.  Examination of the right 
knee was unremarkable.  The impression was bilateral knee 
pain, likely early degenerative arthritis and slight 
instability to the left knee.

Analysis

The veteran's service medical records are completely negative 
for right knee complaints or diagnoses and there is no 
evidence of right knee arthritis within the initial post-
service year.  As such, claims for service connection on the 
basis of direct or presumptive service incurrence are not 
plausible.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Nor does a 
review of the remaining evidentiary record reveal any 
competent opinion relating right knee disability to service, 
or to the veteran's service-connected left knee disability.

The Court has held that "A claim for a disability cannot be 
well grounded unless there is a medical opinion that links 
the current disability to the appellant's term of service.  
In the usual case this nexus would consist of a medical 
diagnosis of a current disability that 'looks backward' to an 
in-service disease or injury and links the two."  Martin v. 
Gober, 10 Vet. App. 394 (1997); Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996).

However, in Martin, the Court recognized that the prediction 
of a future disability could well ground a claim, depending 
on the specificity, relative certainty expressed, and the 
context.  The veteran has, in fact, argued the possibility of 
future right knee disability, or aggravation thereof, by 
reason of his service-connected left knee disability.  See 
Allen, supra.  In this case, however, there is no objective, 
competent medical evidence that the veteran's current right 
knee complaints are caused or aggravated by service-connected 
left knee disability, or any competent opinion that a right 
knee disability will appear or will be aggravated by the 
veteran's service-connected disability.  

In short, the record does not show in-service injury to the 
right knee or any competent link between a currently 
diagnosed right knee injury and service or service-connected 
disability.  The veteran himself is not competent to provide 
the requisite opinion as to diagnoses or causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, his 
assertion of being informed of such relationship "...filtered 
as it (is) through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  As such, his claim is not 
well grounded.  See Caluza, supra.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to those claims.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a) (1999); Epps v. Gober, 126 F.3d 
1454 (Fed. Cir. 1997);  see also Morton v. West, 12 Vet. App. 
477 (1999) (holding that VA cannot assist a claimant in 
developing a claim which is not well grounded).  There is 
thus no duty on the part of VA to afford the veteran an 
examination.  See Brewer v. West, 11 Vet. App. 228, 235 
(1998).

The Court has held, however, that VA, in certain 
circumstances, may be obligated to advise the claimant of 
evidence that is needed to complete his application for 
benefits.  38 U.S.C.A. § 5103 (West 1999); see generally, 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Court has also held that the Robinette obligation exists 
only in the limited circumstances where the appellant has 
referenced other known and existing evidence.  Epps v. Brown, 
9 Vet. App. 341 (1996).  In the instant case, VA has obtained 
private and VA records identified by the veteran.  VA has 
specifically provided the veteran with notice that opinions 
relating right knee disability to service or service-
connected disability would potentially well ground his claim.

The veteran was provided with an opportunity to submit 
opinions from physicians he states told him of such 
relationship.  The veteran has not however identified or 
submitted any medical evidence that has not been submitted or 
obtained, which will support a well-grounded claim.



PTSD

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 50 percent evaluation for PTSD where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and by reason of the 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment. 

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
50 percent evaluation where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (1999).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

Factual Background

VA records reflect evaluation of the veteran for psychiatric 
problems in June 1989.  At that time he complained of 
depression, anxiety and insomnia.  

In August 1989, the veteran completed an activities of daily 
living questionnaire.  He complained of difficulty sleeping, 
having dreams and having difficulty concentrating.  He 
reported watching television or listening to the radio; he 
denied other hobbies.  He stated he had lost interested in 
hunting, fishing or playing basketball.  He indicated he 
would meet friends to talk and drink coffee about once per 
week.  

On October 31, 1989, the RO received the veteran's claim for 
VA compensation benefits for PTSD.  

In October 1989, the veteran reported that he was unemployed.  
VA records note complaints of nightmares, irritability, 
impulsiveness, some aggression and difficulty getting close 
to people.  A November record describes chronic and severe 
PTSD, with the insight and motivation to improve.  

Of record is a report of examination conducted in connection 
with Social Security Administration benefits, dated in 
November 1989.  That report notes difficulty sleeping, 
nervousness, sluggishness, moodiness, and a lack of 
concentration.  The examiner noted the veteran did not show 
affection and had "manhandled" his sons in the past.  The 
veteran reported having no friends but indicated he got along 
with his siblings.  He was dressed neatly.  He admitted to 
auditory hallucinations and nightmares.  He denied suicidal 
or homicidal ideation.  His memory was intact.  The 
impression was dysthymia, and to rule out major depression 
and PTSD.  The examiner stated that social impairment was 
"rather remarkable."  

In a letter dated in January 1990, G.C., M.D., indicated that 
the veteran was having problems with PTSD requiring 
psychiatric counseling and medications.  

The claims file contains a VA report of psychiatric 
consultation dated in February 1990.  The report noted some 
conflicts in the veteran's third marriage and that he had 
last worked in February 1989.  The examiner also noted 
incidents post-service, such as sleep disturbance, and one 
occasion on which the veteran had tried to choke his brother 
while asleep; his family told him of the incident.  The 
veteran reported not liking the sound of crows or other loud 
noises.  He complained of an inability to concentrate.  
Mental status examination revealed him to be oriented, with 
constricted speech and mild anxiety.  He was neither suicidal 
nor homicidal.  His judgment was good and his memory intact.

The examiner opined that there was a moderate level of 
impairment in that the veteran had confined himself to his 
home, or to outside the home, but was involvement with other 
people.  A psychologic assessment accompanies that 
examination report and concludes that the veteran's PTSD 
disability was moderately severe, characterized by isolation, 
irritability and violent thoughts, intrusive memories, 
emotional numbing and general anxiety associated with 
military matters.  The examiner noted that the veteran was 
suffering from secondary major depression likely exacerbated 
by vocational disability and lack of work that could distract 
him from thinking about his combat trauma.

In a rating decision dated in April 1992, the RO established 
service connection for PTSD and assigned a 10 percent 
evaluation, effective October 31, 1989.

In October 1992, the veteran presented for a VA psychiatric 
examination.  The veteran complained about nightmares and 
flashbacks.  He was anxious and depressed during the 
examination.  The examiner noted problems expressing 
emotions.  The examiner determined that the veteran's 
disability was moderate.  The assigned GAF was 74.  An 
October 1992 VA outpatient report notes a GAF of 65.  

A VA outpatient record dated in June 1993 notes moderate 
PTSD.  

In a rating decision dated in June 1993, the RO amended the 
assigned evaluations to reflect a 30 percent evaluation for 
PTSD effective October 31, 1989.

In September 1994, the veteran reported for a VA psychiatric 
examination.  He complained of feeling shaky and nervous 
inside when around other people.  He complained of diminished 
sleep, and a lack of interest in activities, and a lack of 
energy.  He also reported periodic thoughts of hurting other 
people or himself, without intent to act.  He reported having 
flashbacks once per week.  He also complained of irritability 
and anger outbursts, with difficulty concentrating.  His mood 
was described as nervous and sad, with a somewhat constricted 
affect.  There was some evidence of impaired concentration.  
The impression was PTSD, moderate to severe in intensity.  
The assigned GAF was 50.  

The claims file contains records of VA outpatient treatment 
dated from August 1995 to June 1996.  In August 1995, the 
veteran presented with reports of suicidal and homicidal 
ideation three months earlier but not at that time.  He 
reported that he experienced auditory hallucinations calling 
his name.  The veteran did not feel that he was a risk to 
himself or others.  He stated his concentration was not very 
good.  He reported a poor energy level.  He was oriented to 
examination, well groomed, and well dressed.  The veteran was 
mildly anxious with mild dysthymia.  The assigned GAF was 70.  
In an addendum it was noted the veteran was having episodes 
of high anxiety accompanied by tense muscles, flushing and 
palpitations.  

In November 1996, the veteran reported for a VA examination.  
The examiner noted that the veteran presented much as he did 
in 1994, but reported that he felt that he was doing worse 
than at the time of last evaluation.  He was appropriately 
groomed.  No looseness of association or unusual mannerisms 
were noted.  He described his mood as "half and half," 
stated to be consistent with his overall affect.  The 
examiner noted the veteran did not appear depressed that day.  
His thought processes were unremarkable for suicidal or 
homicidal ideation.  There was no paranoia evident beyond 
hypervigilance.  The veteran's thought processes were goal-
directed, logical and coherent.  There were no signs of 
psychosis.  His short-term recall was impaired.

The examiner stated that the veteran was impaired both 
socially and vocationally.  The assigned GAF was 45, stated 
to indicate serious symptoms, and noted that the veteran had 
no close friends and did not feel he could keep a job.  

In April 1999, a Social and Industrial Survey was conducted.  
The veteran reported he was mad and angry all the time, 
having bad thoughts like hurting people.  He indicated he 
liked to be by himself.  He complained of difficulty with 
flashbacks, depression and nightmares.  He reported poor 
sleep.  He also complained of worsening depression and 
anxiety.  He reported suicidal ideation.  The examiner noted 
the veteran remained in his third marriage, of 26 years' 
duration, and that he and his wife "get along."  The 
veteran reported that his children had some fear of him but 
that they were very close, and that he was "very, very 
close" to his grandchildren.  At the time of examination the 
veteran was cooperative.  His speech was spontaneous and his 
recall of details was excellent.  he maintained good 
concentration.  His behavior, affect and thought processes 
were appropriate. 

In April 1999 VA psychiatric examination was conducted.  The 
veteran was fully oriented.  His affect was constricted.  He 
was slightly depressed.  His thought processes were goal-
oriented.  There was no evidence of auditory-visual 
hallucinations, delusions or suicidal or homicidal ideation.  
The examiner noted that even though the veteran had PTSD 
symptoms, his PTSD was mild.  The veteran was still able to 
frequently go hunting and enjoyed shooting animals as a 
sport, and also able to watch the news and to enjoy watching 
war films and history.  His assigned GAF was 62.

The veteran reported for a VA examination in March 2000.  He 
complained of a lot of anger and frustration, with nightmares 
and poor sleep.  He indicated he could not be around people.  
The examiner concluded that the veteran's assigned GAF was 50 
due to clinical depression, impaired concentration and 
irritability and that he was no longer able to maintain 
competitive employment.

The examiner stated that the veteran's psychological 
disability existed independently of his physical 
disabilities.  At that time the veteran lived in his own home 
and reported having one close friend.  He reported losing 
interest in activities and having no hobbies.  He did state 
he would spend time with his one friend or with his children.  
He indicated he would avoid conversations about the war.  He 
complained of being anxious all the time, sometimes restless 
and agitated.  He reported monthly panic attacks.

Mental status examination revealed the veteran to be neatly 
groomed.  He "fiddled nervously" with his glasses 
throughout the interview.  His speech fluency, articulation 
and rate and tone were within normal limits.  He was 
cooperative.  The veteran noted difficult in interviewing the 
veteran due to the veteran's mood and affect, which were 
depressed and angry.  He was fully oriented.  His thought 
process were goal-directed, logical and coherent, without 
signs of psychosis.  He manifested hypervigilance.  He denied 
suicidal and homicidal ideation.  The examiner commented that 
with regard to social functioning the veteran was close only 
to the family members and one friend.  The examiner noted 
that the veteran generally preferred to be by himself.  The 
examiner commented that the veteran's concentration was 
impaired enough that the veteran would probably forget his 
job tasks and that he is irritable and had difficulty getting 
along with coworkers and bosses.  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Moreover, the 
veteran has been afforded a contemporary examination and 
opportunity to present evidence and argument in support of 
his claim.  Thus, no further development is required in order 
to comply with VA's duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The Schedule of Ratings for Mental Disorders was amended and 
redesignated as 38 C.F.R. § 4.130, effective November 7, 
1996, during the pendency of this appeal.  Consistent with 
the Court's decision in Karnas v. Derwinski, 1 Vet. App. 308 
(1991), the Board will discuss the veteran's PTSD with 
consideration of the criteria effective both prior and 
subsequent to November 7, 1996.  Because his claim was filed 
before the regulatory change occurred, he is entitled to 
application of the version most favorable to him on and after 
that date.  Id.  

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g), can be 
no earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000.

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).  
As the Board is herein considering both the old and new 
regulations, and inasmuch as the RO has supplied the veteran 
with both the old and new criteria, no prejudice results from 
the Boards consideration of both sets of criteria.

October 31, 1989 to November 4, 1996

The veteran is in receipt of a 50 percent evaluation for the 
period October 31, 1989 to November 4, 1996, and only the old 
regulation is for consideration for that period.  See 
VAOPGCPREC 3-2000.  Throughout this time the veteran reported 
getting along with his family and maintaining some contacts 
and activities with friends and family.  With the exception 
of the September 1994 examination report, the veteran's 
stated GAF was predominately above 60, not indicative of 
severe impairment so as to warrant assignment of a 70 percent 
evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The September 1994 examiner characterized the veteran's PTSD 
as moderate-to-severe in intensity.  However, examination 
reports approximately one year earlier and one year later 
describe the veteran's PTSD as no more than moderate.  
Interim outpatient reports are consistent in this assessment.  
Thus, the preponderance of the competent evidence shows that 
the veteran's reported PTSD symptomatology for the time 
period October 31, 1989 to November 4, 1996, resulted in no 
more than moderate impairment.  As such, no more than a 50 
percent evaluation is warranted for that time.

November 4, 1996 to March 16, 2000

Herein above, the Board has cited a period ending November 4, 
1996, rather than November 6, 1996, which would reflect 
delineation per the day prior to the effective date of the 
change in regulatory criteria.  Such is based on the Board's 
recognition of the results of VA examination dated November 
4, 1996.  At that time the veteran's assigned GAF was 45 and 
the examiner noted that the veteran was impaired both 
socially and vocationally, citing that the veteran had 
serious symptoms, no close friends and did not feel he could 
keep a job.  Under the old criteria, such is sufficient to 
warrant assignment of a 70 percent evaluation based on severe 
disability.  The assigned GAF at that time, 45, contemplates 
severe symptomatology.  See Carpenter v. Brown, 8 Vet. App. 
240, 242.  Accordingly, the veteran met the criteria for a 70 
percent evaluation November 4, 1996.

The Board has considered whether an evaluation in excess of 
70 percent from November 4, 1996 to date is warranted.  The 
most probative evidence for such time period is the reports 
of VA examination dated in November 1996, April 1999 and 
March 2000.  Beginning November 7, 1996, both the old and new 
regulatory criteria are for consideration.  Here the Board 
notes that at the time of each examination the veteran was 
properly dressed and groomed and deemed competent.  He was 
fully oriented and noted to maintain a marital relationship.  
Although the record notes a past history of violent-type 
actions, the November 1996 and April 1999 examination are 
negative for notation of impaired impulse control resulting 
in action and/or any unusual behavior.  Those examinations 
note no evidence of total occupational and social impairment 
due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

Furthermore, neither the March 17, 2000, VA examination 
report, or any subsequent medical evidence reflects any 
impairment in thought processes or speech capability.  Nor is 
there evidence from such time as to memory loss extending to 
the names of close relatives or as to the veteran's own name.  
The March 2000 examiner specifically noted the absence of 
suicidal and homicidal ideation and the veteran was noted to 
be competent.  

The Board also notes that neither the November 1996 or April 
1999 examination reports, or competent evidence in the 
interim, demonstrates that the veteran is virtually isolated 
in the community.  Although he reports that he does not like 
to be around people, he has maintained a relationship with 
his spouse and states he is close to his grandchildren.  He 
does not demonstrate psychotic symptoms or any panic, 
confusion, and although he might report irritability or 
feelings of aggression, he has not during this time 
demonstrated any episodes of aggressive energy release. 

Here the Board notes that at the time of the March 17, 2000, 
VA examination the examiner determined the veteran was no 
longer able to maintain competitive employment.  Although 
acknowledging the veteran's physical problems, the examiner 
opined that the veteran's psychiatric problems had worsened 
so as to in and of themselves render him unemployable.  The 
Board recognizes that the veteran has not met each and every 
criterion contemplated in the award of a 100 percent 
evaluation either in the codes in effect prior or subsequent 
to November 7, 1996.  

However, the Court, in Johnson v. Brown, 7 Vet. App. 95, 97 
(1994) held that the 100 percent criterion "are each 
independent bases for granting a 100 percent rating."  Thus, 
consistent with the Court's holding in Johnson, supra, the 
Board has reviewed the reports of PTSD symptomatology and 
medical observations relevant to the veteran's psychiatric 
disability and concludes that, beginning March 17, 2000, the 
overall picture is one where all of the veteran's contacts 
except the most intimate are so adversely affected as to 
result in his unemployability, most consistent with the 
assignment of a 100 percent evaluation beginning that date.  
For the reasons cited, however, the preponderance of the 
above evidence does not show that the veteran's PTSD was 100 
percent disabling under the old or new criteria for the 
period November 4, 1996, to March 16, 2000.  



ORDER

Service connection for a right knee disorder is denied.

No more than a 50 percent evaluation is warranted for PTSD 
for the period October 31, 1989, to November 3, 1996.

A 70 percent evaluation for PTSD is warranted as of November 
4, 1996, subject to the laws and regulations governing the 
payment of monetary awards.

A 100 percent evaluation for PTSD is warranted as of March 
17, 2000, subject to the laws and regulations governing the 
payment of monetary awards.



REMAND

In the April 1994 rating decision, the RO established service 
connection for Osgood-Schlatter's disease of the left knee 
and assigned a noncompensable initial evaluation, effective 
July 13, 1993.  The veteran expressed disagreement with that 
rating assignment.  In a rating decision dated in August 
1994, the RO assigned the veteran a temporary total (100 %) 
evaluation pursuant to 38 C.F.R. § 4.30 (1999) based on left 
knee surgery, effective from March 9, 1994 to April 30, 1994.  
Thereafter, the RO assigned a 10 percent evaluation.  The RO 
notified the veteran of that determination in a letter dated 
in August 1994, and, in a statement received in April 1995 
the veteran expressed disagreement, stating first that "I 
feel I have more than 10% in left knee..." and also that he 
was entitled to a compensable evaluation back to the time he 
applied for service connection for a left knee disability.  
In a rating decision dated in April 1995, the RO amended the 
veteran's assigned ratings to reflect a 20 percent disability 
evaluation effective May 1, 1994.  In the statement of the 
case issued in April 1995, the RO included only the matter of 
entitlement to an earlier effective date for an increased 
left knee evaluation.  In May 1995, the RO received a Form 9 
in which the veteran argued that his left knee was worse.  In 
a letter dated in December 1996, the RO advised the veteran 
of the increase from 10 to 20 percent.  The RO then set out 
the following: "You appealed the effective date for the 
increase in the evaluation of your left knee.  This current 
decision grants an increase for this condition effective 5-1-
94 (upon expiration of the temporary 100% evaluation).  We 
need your statement as to whether you are satisfied on this 
issue..."

In January 1997 the RO received a statement in which the 
veteran stated he was satisfied with the decision made 
regarding his left knee but that "my left knee also 
continues to worsen."  Thereafter the RO dropped the 
effective date matter.  The RO did not at any point issue a 
statement of the case pertinent to the propriety of the 
assigned ratings for the veteran's left knee disability.  In 
subsequent correspondence, to include a statement received in 
April 1999, the veteran continues to make argument as to the 
severity of his left knee and/or requests reconsideration or 
a final decision as to such evaluation.  

More recently, in July 1999, the veteran has requested a 
temporary total evaluation for his left knee disability based 
on further surgery.  The RO granted such effective June 30, 
1999 to August 31, 1999, with the 20 percent evaluation 
resuming thereafter  The RO notified the veteran of such in 
November 1999.  In a statement received in May 2000, the 
veteran requested "a decision on my left knee re-opening for 
increased disability because of a second sujery (sic) done 
June 1999 and an evaluation on my left knee December 1999...).

In August 2000 the veteran submitted a VA Form 9 as to 
entitlement to a higher evaluation for the left knee 
disability, and also submitted additional medical evidence.  
Neither the statement nor the medical evidence has been 
considered by the RO in a statement or supplemental statement 
of the case.

First, the Board notes that the veteran's August 1994 
statement expressed disagreement with the initial assignment 
of a 10 percent evaluation and the veteran has never been 
issued a statement of the case as to that matter.  The Board 
notes that despite appearing to accept the RO's subsequent 
decisions with respect to the left knee the veteran continued 
to express argument pertinent to its severity.  As such, the 
veteran did not withdraw his notice of disagreement.  See 
38 C.F.R. § 20.304 (1999).  Regulations provide that when 
there has been an initial RO adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Pursuant to the provisions of 38 C.F.R. § 19.9(a) (amended 
effective Oct. 8, 1997), "[i]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  Accordingly, 
if a claim has been placed in appellate status by the filing 
of a notice of disagreement, the Board must remand the claim 
to the RO for preparation of a statement of the case as to 
that claim.  See VAOPGCPREC 16-92 (1992).  In this particular 
case, moreover, evaluation of the veteran's left knee 
disability is subject to Fenderson.  The matter has 
accordingly been phrased to reflect the current staged 
ratings assigned to his left knee disability.  

Finally, the Board notes that it is unclear whether the 
veteran has received notice of the assigned temporary total 
rating under 38 C.F.R. § 4.30.  The RO should ensure that the 
veteran has been advised of the dates the assigned temporary 
total rating is effective and that he is aware of his 
appellate rights with respect to that decision.

Accordingly, the case must be returned to the RO for the 
following:

1.  After ensuring that it has complied 
with any duty to assist him with the 
development of his claim, the RO should 
readjudicate the claim for a higher 
evaluation for the left knee disability, 
the RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the evaluation of the 
service-connected left knee disability, 
to include consideration of Fenderson, 
supra.  If it finds that the veteran has 
not yet perfected his appeal, the RO 
should inform the veteran and his 
representative of any additional steps 
necessary to perfect the appeal.

2.  The RO should provide the veteran of 
a copy of the rating decision awarding 
him a temporary total rating for the 
period June 30 to August 31, 1989, and 
advise him of his appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



